                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

WORLDVENTURES
HOLDINGS, LLC, et al.,

      Plaintiffs,

v.                                                 Case No. 8:18-mc-110-T-30AAS

MAVIE, et al.,

      Defendants.

___________________________________/

                                      ORDER

       This order follows today’s hearing on WorldVentures’ motion to compel and

third-party Xpirient’s motion for protective order. WorldVentures moves to compel

three requests for production from Xpirient. (Doc. 1). But, at today’s hearing—and

for the first time since WorldVentures submitted its motion to compel on December

20th—Xpirient argued this court has no jurisdiction to compel compliance with

WorldVentures’ subpoena because it was issued by the wrong court.

      “A subpoena must issue from the court where the action is pending.” Fed. R.

Civ. P. 45(a)(2). “Action” in Rule 45(a)(2) means the underlying litigation. Wultz v.

Bank of China, Ltd., 304 F.R.D. 38, 43 (D.D.C. 2014). The court identified in the

subpoena’s caption is considered the issuing court. Id. (citation omitted).

      WorldVentures’ subpoena fails to strictly comply with Rule 45(a)(2). The

underlying litigation is in the Eastern District of Texas. (Doc. 1, p. 1). To comply

with Rule 45(a)(2), therefore, WorldVentures’ subpoena must issue from the Eastern


                                          1
District of Texas. In its current subpoena, however, the Eastern District of Louisiana

is identified as the issuing court. (Doc. 1, p. 6). Under Rule 45(a)(2), therefore,

WorldVentures’ subpoena is facially defective.

      In light of WorldVentures’ defective subpoena, WorldVentures’ motion to

compel (Doc. 1) and Xpirient’s motion for protective order (Doc. 15) are DENIED as

moot. Consistent with the undersigned’s rulings at today’s hearings WorldVentures

and Xpirient must follow these deadlines:

      1.     By February 14, 2019, WorldVentures must serve a corrected

             subpoena, which complies with Federal Rule of Civil Procedure 45, on

             Xpirient’s counsel, who represented he is authorized to accept service on

             Xpirient’s behalf.

      2.     By February 21, 2019, Xpirient must respond to WorldVentures’

             corrected subpoena or submit a motion for protective order. Before

             submitting   any     motion, Xpirient’s counsel     must   confer   with

             WorldVentures’ counsel to attempt resolving any dispute.

      3.     By February 28, 2019, WorldVentures must respond, if necessary, to

             Xpirient’s motion for protective order.

      4.     On March 7, 2019, at 2:00 p.m. in Tampa Courtroom 10B, the

             undersigned will hold a hearing on any pending motions.

      ORDERED in Tampa, Florida, on February 12, 2019.




                                          2
